The plaintiffs in error in each of the above-entitled causes were informed against, tried, and convicted in the superior court of Logan county for violations of the prohibition law.
The trial in each case was had before a jury composed of only six jurors, and the question presented on each appeal is whether a defendant, over his objection, can be lawfully placed upon trial in a superior court for a misdemeanor before a jury of six men. The record shows that in each case an objection was interposed by defendants and the demand made for trial before a jury of twelve men.
This question has heretofore been passed upon by this court *Page 599 
in the case of Tillie Hill v. State, 3 Okla. Crim. 686,109 P. 291, wherein it was held that:
"Under the Constitution twelve men constitute a jury in the superior courts in all cases. In civil cases and misdemeanors it requires the concurrence of at least nine jurors to render a verdict, and in felony cases the concurrence of the full twelve."
The court therefore erred in overruling the demand of plaintiffs in error for a jury of twelve men.
For this reason the judgments pronounced and entered in the above-entitled causes are hereby reversed, and said causes remanded to the superior court of Logan county with direction to grant new trials.